      Case 2:20-cv-00315-DMC Document 19 Filed 11/02/20 Page 1 of 3



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                           SACRAMENTO DIVISION
12
13
     MONICA L. CHUBA,                                )   CIVIL NO. 2:20-cv-00315-DMC
14                                                   )
          Plaintiff,                                 )   STIPULATION TO VOLUNTARY
15                                                   )   REMAND PURSUANT TO SENTENCE
          v.
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                )
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,
22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,

23   that the above-entitled action shall be remanded to the Commissioner of Social Security for

24   further administrative proceedings.

25          Upon remand, the Appeals Council will direct the Administrative Law Judge to provide
26   the claimant an opportunity for a new hearing and to obtain supplemental evidence from a
27   vocational expert to clarify the effect of the assessed limitations on the claimant's occupational
28   base (Social Security Rulings 83-12, 83-14, 85 15, and/or 96-9p). Further, before relying on the



                                           STIPULATION TO REMAND
      Case 2:20-cv-00315-DMC Document 19 Filed 11/02/20 Page 2 of 3



 1   vocational expert evidence the Administrative Law Judge will identify and resolve any conflicts
 2   between the occupational evidence provided by the vocational expert and the information in the
 3   Dictionary of Occupational Titles (DOT) and its companion publication, the Selected
 4   Characteristics of Occupations (Social Security Ruling 00-4p).
 5          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 6
     Social Security Act, 42 U.S.C. 405(g).
 7
 8
 9   Dated: October 29, 2020                     /s/ Shellie Lott*
10                                               SHELLIE LOTT
                                                 Attorney for Plaintiff
11                                               *Authorized via e-mail on Oct. 28, 2020

12                                               MCGREGOR W. SCOTT
13                                               United States Attorney
                                                 DEBORAH LEE STACHEL
14                                               Regional Chief Counsel, Region IX
15                                               Social Security Administration

16                                        By:    /s/ Ellinor R. Coder
                                                 ELLINOR R. CODER
17                                               Special Assistant United States Attorney
18
                                                 Attorneys for Defendant
19
20
21
22
23
24
25
26
27
28




                                        STIPULATION TO REMAND
      Case 2:20-cv-00315-DMC Document 19 Filed 11/02/20 Page 3 of 3


                                                 ORDER
 1
          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
 2
     U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
 3
     IS ORDERED that the above-captioned action is remanded to the Commissioner of Social
 4
     Security for further proceedings consistent with the terms of the Stipulation to Remand.
 5
                                                 Dated: November 2, 2020
6
7
8

9
10
                                                 ____________________________________
11
                                                 DENNIS M. COTA
                                                 UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                        STIPULATION TO REMAND
